                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

THOMAS ROBINSON, et al.,                      :
    Plaintiffs,                               :
                                              :
       v.                                     :       CIVIL ACTION NO. 19-CV-1689
                                              :
PA. DEPT. OF CORRECTIONS, et al.,             :
      Defendants.                             :

                                              ORDER

       AND NOW, this 13th day of May, 2019, upon consideration of Plaintiff Thomas

Robinson’s Motion to Proceed In Forma Pauperis (ECF No. 6) and Prisoner Trust Fund Account

Statement (ECF No. 7), Plaintiff William Hull’s Motion to Proceed In Forma Pauperis (ECF

No. 4) and Prisoner Trust Fund Account Statement (ECF No. 3), and their pro se Complaint

(ECF No. 1), it is ORDERED that:

       1.      Robinson and Hull are both GRANTED leave to proceed in forma pauperis.

       2.      Thomas Robinson, # DD-0143, shall pay the full filing fee of $350 in

installments, pursuant to 28 U.S.C. § 1915(b), regardless of the outcome of this case. The Court

hereby directs the Superintendent of SCI Phoenix or other appropriate official to assess an initial

filing fee of 20% of the greater of (a) the average monthly deposits to Robinson’s inmate

account; or (b) the average monthly balance in Robinson’s inmate account for the six-month

period immediately preceding the filing of this case. The Superintendent or other appropriate

official shall calculate, collect, and forward the initial payment assessed pursuant to this Order to

the Court with a reference to the docket number for this case. In each succeeding month when

the amount in Robinson’s inmate trust fund account exceeds $10.00, the Superintendent or other

appropriate official shall forward payments to the Clerk of Court equaling 20% of the preceding
month’s income credited to Robinson’s inmate account until the fees are paid. Each payment

shall reference the docket number for this case.

       3.      William Hull, #AS-0932, shall pay the full filing fee of $350 in installments,

pursuant to 28 U.S.C. § 1915(b), regardless of the outcome of this case. The Court hereby

directs the Superintendent of SCI Phoenix or other appropriate official to assess an initial filing

fee of 20% of the greater of (a) the average monthly deposits to Hull’s inmate account; or (b) the

average monthly balance in Hull’s inmate account for the six-month period immediately

preceding the filing of this case. The Superintendent or other appropriate official shall calculate,

collect, and forward the initial payment assessed pursuant to this Order to the Court with a

reference to the docket number for this case. In each succeeding month when the amount in

Hull’s inmate trust fund account exceeds $10.00, the Superintendent or other appropriate official

shall forward payments to the Clerk of Court equaling 20% of the preceding month’s income

credited to Hull’s inmate account until the fees are paid. Each payment shall reference the

docket number for this case

       4.      The Clerk of Court is directed to SEND a copy of this Order to the

Superintendent of SCI Phoenix.

       5.      The Complaint is DEEMED filed.

       6.      The following claims are DISMISSED with prejudice pursuant to 28 U.S.C. §

1915(e)(2)(B)(i) and (ii) for the reasons discussed in the Court’s Memorandum: (1) all claims

under 42 U.S.C. § 1981, § 1982, § 1985, and § 1986; (2) all § 1983 claims against the DOC; (3)

§ 1983 claims for damages against Wetzel in his official capacity; (4) challenges to the DOC

mail policy based on the Eighth Amendment or Equal Protection Clause; and (5) Robinson’s
retaliation claim. The Clerk of Court shall TERMINATE the Pa. Dept. of Corrections as a

Defendant in this case.

       7.      The Clerk of Court is specially appointed to serve written waiver requests on the

remaining Defendants, pursuant to Federal Rule of Civil Procedure 4(d), to effect waiver of

service, so Robinson and Hull can proceed on their remaining claims at this time. The waiver of

service requests shall be accompanied by a copy of the Complaint and a copy of this Order and

accompanying Memorandum and shall inform the Defendants of the consequences of

compliance and failure to comply with the requests. The requests shall allow the Defendants at

least 30 days from the date they are sent (60 days if addressed outside any judicial district of the

United States) to return the signed waivers. If a signed waiver is not returned within the time

limit given, the Clerk of Court shall issue summonses and transmit the summonses and a copy of

the Complaint and a copy of this Order and accompanying Memorandum to the U.S. Marshals

Service for immediate service.

       8.      All original pleadings and other papers submitted for consideration to the Court in

this case are to be filed with the Clerk of Court. Copies of papers filed in this Court are to be

served upon counsel for all other parties (or directly on any party acting pro se). Service may be

made by mail. Proof that service has been made is provided by a certificate of service. The

certificate of service should be filed in the case along with the original papers and should show

the day and manner of service. An example of a certificate of service by mail follows:

                    “I, (name), do hereby certify that a true and correct
                    copy of the foregoing (name of pleading or other paper)
                    has been served upon (name(s) of person(s) served) by
                    placing the same in the U.S. mail, properly addressed,
                    this (day) of (month), (year).
                    ____________________________________
                       (Signature)”
       9.       Any request for court action shall be set forth in a motion, properly filed and

served. The parties shall file all motions, including proof of service upon opposing parties, with

the Clerk of Court. The Federal Rules of Civil Procedure and local rules are to be followed.

Robinson and Hull are specifically directed to comply with Local Civil Rule 7.1 and serve and

file a proper response to all motions within fourteen (14) days. Failure to do so may result in

dismissal.

       10.      Robinson and Hull are specifically directed to comply with Local Rule 26.1(f)

which provides that “[n]o motion or other application pursuant to the Federal Rules of Civil

Procedure governing discovery or pursuant to this rule shall be made unless it contains a

certification of counsel that the parties, after reasonable effort, are unable to resolve the dispute.”

Robinson and Hull shall attempt to resolve any discovery disputes by contacting defendant’s

counsel directly by telephone or through correspondence.

       11.      No direct communication is to take place with the District Judge or United States

Magistrate Judge with regard to this case. All relevant information and papers are to be directed

to the Clerk.

       12.      In the event a summons is returned unexecuted, it is Robinson and Hull’s

responsibility to ask the Clerk of Court to issue an alias summons and to provide the Clerk with

the defendant’s correct address, so service can be made.

       13.      The parties should notify the Clerk’s Office when there is an address change.

Failure to do so could result in court orders or other information not being timely delivered,

which could affect the parties’ legal rights.

                                                BY THE COURT:

                                                /s/ Mitchell S. Goldberg
                                                MITCHELL S. GOLDBERG, J.
